There was a verdict of guilty, and from the judgment thereupon the defendant appealed.
The only question discussed in this Court by the defendant's counsel is whether there was sufficient evidence of a felonious intent. The argument is based upon S. v. Deal, 64 N.C. 270, and S. v. Sowls, 61 N.C. 151, where it is said that secrecy is an indispensable element in larceny, with an intimation that it is also necessary in robbery. These views have been overruled by S. v. Powell,103 N.C. 424, in which the subject is treated at some length.
The defendant and another enticed a boy of twelve years of age into the woods near the highway, knocked him down with a club and took his money. After a dispute over the spoils the defendant proposed to kill the prosecutor and put him on the railroad track, for the purpose *Page 609 
of concealing the crime. If these facts do not constitute robbery we are at a loss to understand how such an offense can ever be proved.
Affirmed.
Cited: S. v. Nicholson, 124 N.C. 824.